Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 1 of 29 PagelD: 392

Siddeeq Williams April 5, 2021
Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

Honorable Brian R. Martinotti

United States District Court
District of New Jersey

402 East State Street
Trenton, NJ 08608

RE: United States v. Siddeeq Williams
Case. No.: 3:17-CR-00484-BRM-1

Dear Honorable Judge Martinotti,

Conditions at Fort Dix have changed considerably since my
last update of March 5, 2021, and I am writing to update you
regarding these changes. My housing unit, building 5812, is still
in isolation due to COVID-19. On March 17, 2021, all inmates in
5812 were retested. It was not until March 22, 2021, that 2
inmates were informed they tested positive and removed from the
building. It took medical staff five days to identify and remove
these infected inmates. We were tested again this morning, April
5, 2021. CDC guidelines recommend retesting every 3 to 5 days in
prison conditions where COVID-19 is active. This inability to
follow CDC guidelines and control the outbreak has resulted in a
cycle of repeated infection and reinfection within my housing
unit.

Medical and prison staff do not communicate testing
procedures or results with inmates, contrary to HIPPA
requirements and BOP stated policies. On March 1, 2021, in
response to two inmates falling ill and testing positive for
COVID-19, nearly all of the the inmates in building 5812 were
tested. I was not. No explanation was given, and I have not
received a response to my question from Medical Staff or the
Assistant Warden. See Exhibit A. [t was not until March 25, after
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 2 of 29 PagelD: 393

the entire unit was retested, that I received a response from my
counselor. The response stated "You were tested on March 17,
2021." When asked directly why I was not tested on March 1, 2021,
I was told "I don't know, I forwarded it to Mr. Wilkes." See:
Exhibit B.

Patient records are confidential documents, covered by HIPPA
regulation, and routinely sealed by the courts for these reasons.
However, at Fort Dix, this regulation is often violated. On March
16, 2021, I was given copies of medical records which had been
requested on December 28, 2021. See: Exhibit C. They were brought
to me by another inmate, not by medical staff, and as an
unsealed, open sheaf of papers which anyone could read. See:
Exhibit D. Furthermore, the documents were dated January 28,
2021, and yet I had to ask my counselor to send another request
on March 2, 2021. See: Exhibit E. Either the documents were
backdated so that it appeared they processed my request within
the required 30-day window, or they sat unprotected in sight of
inmate orderlies at Medical. Both of these possibilites are in
violation of both BOP policy and federal health care laws.

Medical care at Fort Dix remains substandard. On a Saturday
evening, March 13, 2021, at 7:30pm, I was called to the CO's
office and tested for TB by medical staff. This was the second
time within a year I had been tested (last tested September 24,
2020). Again, Medical staff gave no explanation. Requests for
medical treatment often take excessively long. On March 16, 2021,
after submitting multiple “sick call" requests, I was seen by
Medical. I have been experiencing headaches, ear ache, and kidney
pains. I received a stronger antibiotic for my ear infection,
which should have been routinely monitored. Since this time, I
have not received any follow-up from Medical.

Due to the ongoing COVID-19 pandemic at Fort Dix, medical
personnel are unable to provide an acceptable level of medical
care. Simply put, they are overworked, understaffed, and
untrained in infectious disease management. During the lockdown,
we are unable to social distance or obtain physical exercise.
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 3 of 29 PagelD: 394

When we were on lockdown we were able to receive outdoor
recreation for a maximum of 3 hours a week, but under isolation
we are not allowed outside of the building. There are 2 exercise
bikes, two jump ropes, and one stair stepper, all for about 230
people. Combined with the poor diet available to us, it is
difficult to maintain my proper weight.

Since April 1, 2020, my building (5812) has been on
continuous lockdown, and in and out of quarantine status for over
4 months due to reinfection with COVID-19. For part of that time
we were on modified lockdown, and allowed to go to the chow hall
to pick up meals and return to our housing units. Many times
these meals have been modified due to issues with suppliers or
staffing due to COVID-19. However, we have never received bottled
water, as stated on the menu. See: Exhibit F. Currently, the
State of New Jersey has a pending lawsuit in the 4th Circuit
(Charleston, SC). This lawsuit was filed against the federal
government regarding contamination of the water supply due to
Operations at the Fort Dix military base. See Exhibit G. We
should be receiving bottled water which is proven safe to drink.

Since my last update on March 5, 2020, I was offered the
Moderna vaccine. I declined the vaccine as I had not yet been
tested for COVID-19, and I had an ear infection and residual
symptoms from my previous COVID-19 infection. I did not want to
place myself at additional risk, and this decision was supported
by information contained within the Moderna vaccine fact sheet.
This decision was also supported by the recently publicized death
of Edwin Segarra, a federal inmate at MDC Brooklyn (Reg.
No.62600-054), who passed away after being vaccinated while
having COVID-19.

I am at risk for complications and long-term side effects
associate with prior contraction of COVID-19 and possible
reinfection. This is not theoretical; the Bureau of Prisons has
reported at least 11 confirmed cases of reinfection where an
inmate, have "recovered" and testing negative, again contracted
COVID-19 and died. This includes Fernando Trujillo, an inmate at
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 4 of 29 PagelD: 395

Fort Dix, who was declared "recovered" on ec. 72, 2020, and
subsequently died from COVID 19 on March 25, 2021. At least 3

other inmates testing positive for COVID-19 were released from
Fort Dix after being declared "recovered" and subsequently died
from the virus. In this current round of testing within my
housing unit, at least 4 inmates were reinfected with COVID-19.

This represents a real and continued risk to my health.
Studies suggest that "long COVID" - a debilitating syndrome that
follows a COVID-19 infection - can lead to devastating
consequences, including organ damage, chronic fatigue, memory
loss, and cardiac inflammation. See review: New Scientist,

October 31, 2020, pp. 10-13. See: also: Exhibit H. As I suffer
from long COVID symptoms, I do not believe that Fort Dix and the
BOP have the ability to provide adequate medical care.

Conditions within my housing unit place me at high risk for
reinfection. The CDC had previously reported that there is a low
risk for reinfection with COVID-19, and such events are
“extremely rare." (www.cdce.gov/2019-ncov/your-
health/reinfection.html) (last accessed Dec. 17, 2020). A
comprehensive study of reinfection among health care workers in
the U.K. published in Nature reported that the risk of
reinfection is less than 1 percent. (Sars-Cov-2 Immunity and
Reinfection Evaluation [SIREN], Nature, Jan. 2020) (doi:
https://doi.org/10.1038/241586-021-00071-6)

However, these studies were performed under conditions which
are not present in a closed community, such as those found in a
correctional facility. Both the CDC and the BOP have acknowledged
the unique circumstances present in prisons, where it is
impossible to follow all CDC guidelines for preventing the spread
of COVID-19, i.e. social distancing. The United States Navy
maintains detailed records on COVID-19 infection among military
personnel. A study of COVID-19 reinfection among United Stated
Marines housed in barracks at the Quantico military base was
published in the New England Journal of Medicine. This study
found a reinfection rate of 10.1 percent, and the overall risk of
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 5 of 29 PagelD: 396

reinfection is 1/5 that of a first infection. (SARS-COV-2
Transmission among Marine Recruits During Quarantine. NEJM, Jan.
2020.) (doi: https://doi.org/10.10516NEJMos2029717). These
conditions more closely match those found in prisons, where
individuals remain in close proximity at all times.

To extrapolate from these data, one could predict a
reinfection rate at Fort Dix of over 16 percent (the infection
rate at Fort Dix, 81%, or .81, multiplied by the reinfection
rate, 1/5, or 0.2, is .162, or 16.2%). One can reasonably expect
that conditions within a federal prison and medical treatment are
worse that they would be in the military, suggesting that the
reinfection rate will be even higher. This presents an
extraordinary risk to my health.

Fort Dix has the highest rate of COVID-19 infection of any
facility in the BOP. It also continues to struggle with new
infections among inmates, but the new infection rate among staff
is one of the reasons that we keep getting reinfected. This is
reflected in the current BOP statistics (accessed April 5, 2021.

They can be found at: https://www.bop.gov/coronavirus).
Fort Dix Statistics;

 

Actively Infected Recovered Deaths
Inmates Staff Inmates Staff Inmates Staff
15 43 1810 4/ 2

Number of COVID-19 Tests:

Completed Pendin Positive
! bay 3 2030

Note that due to recent changes in BOP procedures, inmates
that have since left BOP custody are no longer counted as positive
or recovered, making it impossible to accurately determine the
extent of infection.

The COVID-19 infection rate in the United States is 9 percent.
The infection rate within the BOP is approximately 3/ percent. FCI
Fort Dix, which has the largest number of inmates tested positive
for COVID-14 within the BOP, has an infection rate of approximately
81 percent (among inmates actually tested). FCI Fort Dix has a
COVID-19 infection rate that is over 9 times the infection rate
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 6 of 29 PagelD: 397

of the general public, and 2.2 times that of the overall federal
prison population. It is unclear how the Bureau of Prisons in
general, and FCI Fort Dix in particular, consider their COVID-19
Response Plan to be either adequate or effective, as BOP Director
Carvajal has repeatedly averred to the public, the media, and in

his Congressional reports.
The cause of the current outbreak within my housing unit is

one of a failure to follow existing BOP and CDC protocols for
containment of infection. Continued movement of new inmates from
other prisons and between buildings continues to be a major
factor. Over 30 inmates have been moved into my housing unit
since December 2020. Well over 200 inmates have been transferred
into Fort Dix from other prisons in that same time frame.
Vaccination among stafff remains low, with only 40 percent
electing to receive the vaccine. Consequently this facility has
the highest number of active COVID-19 infections among staff

within the federal prison system.
The BOP has issued a protocol where new arrivals from other

institutions are quarantined and tested for COVID-19 prior to
being placed in an existing housing unit. Recently, inmates
arriving from another institution were tested prior to arrival at
FCL Fort Dix and placed directly into existing housing units.
There was a major failure in that the testing results did not
arrive with the inmates. When the test results arrived it was
found that several newly arriving inmates were positive for
COVID-19, thus spreading the infection through housing units
which had just recovered from the virus.

This facility is now subject to inspection and corrective
action from outside agencies; the American Corrections
Association, the Burlington County Board of Health, and the

Office of Senator Corey Booker.
In response to conditions at Fort Dix, the Bureau of Prisons

removed Warden Ortiz from his position at Fort Dix and reassigned

him to the regional office.
Current conditions at Fort Dix in particular have influenced
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 7 of 29 PagelD: 398

judges to release inmates under 18 U.S.C. § 3582(c)(1)(A). In
United States v. Goldblatt, 2021 U.S. Dist. LEXIS 16574, Crim.
No. 18-345(SDW) (D.NJ. Jan 28, 2021), the Judge wrote "This Court
notes that the Government's reply did not counter the statistics
provided by Defendant regarding the FCI Fort Dix outbreak; any
relevant safety precautions in place at FCI Fort Dix; or suggest
that actions are being taken to correct any prior mismanagement
of the crisis at this facility. This Court continues to express
great concern regarding the lack of control exhibited at this
facility over the spread of the disease." In United States v.
Tazewell, 2021 U.S. Dist. LEXIS 99, 07 CR 1035 (RMB), (S.D.N.Y.
Jan 3, 2021), Judge Richard Berman granted compassionate release
based on the overwhelming severity of conditions at Fort Dix.
Tazewell had been sentenced to 60 months for Possession with

Intent to Distribute Heroin. Judge Berman wrote that "The court

 

believes that BOP officials may be endeavoring to provide a safe
prison environment [at Fort Dix] but also that (1) COVID-19 may
spread to and overwhelm inmates with pre-existing conditions such
as Tazewell's; and (2) If Tazewell does contract the virus, he is
at serious risk of severe illess and death." Judges have cited
Fort Dix as "[o]ne of the federal prisons most 'profoundly
impacted by COVID-19.'" United States v. Clem, 2021 U.S. Dist.
LEXIS 4363, Crim. No. RDB-14-0405 (D.MD. Jan 11, 2021). See also:
United States v. Zhang, 2021 U.S. Dist. LEXIS 25596, Case No.
8:12-cr-000463-PWG-1, (D.MD. Feb 9, 2021); United States v.
Hancock, 2021 U.S. Dist. LEXIS 3660, Crim. No. 3:12-cr-
OOO15(VAB) (D.CT. Jan. 8,2021); United States v. Deit, 2021 U.S.
Dist. LEXIS 1244, Crim. No. 1:11-CR-0484 (N.D.OH. Jan 4, 2021);
United States v. Mowry, 2021 U.S. Dist. LEXIS 14326, Crim. No.
1:18-cr-00015-NT (D.ME. Jan 26, 2021); United States v. Braccia,
2021 U.S. Dist. LEXIS 18310, Crim. No. 19-202 (E.D.PA. Feb 2,
2021); United States v. Spencer, 2021 U.S. Dist. LEXIS 26958,
Crim. No. 15-562 (E.D.PA. Feb 2, 2021).

I pray that Your Honor will take this new information

 

regarding the dangerous environment and threats to my health
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 8 of 29 PagelD: 399

presented at Fort Dix when considering my motion for
compassionate release. Your Honor never intended that the

confinement imposed upon me would result in a potential death
sentence.

Respectfully submitted,

Ld

e ee 1 Lams

=

Dated April A, 2021.
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 9 of 29 PagelD: 400

EXHIBIT
A
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 10 of 29 PagelD: 401 a

OPI: LEGAL DEPARTMENT
Number: FTO 1330.18
Date: November 18, 2014
Attachment: 1

FCI FORT DIX, NEW JERSBY
INFORMAL RESOLUTION FORM (BP-8)

You are advised that prior to receiving and filing a Request for
Administrative Remedy Form BP-9, you MUST ordinarily attempt to informally
resolve your complaint through your Correctional Counselor. Briefly
State ONE complaint below and list what efforts you have made to resolve

your complaint informally and state names of staff contacted.
Date form issued and initials of Correctional Counselor skh

INMATE NAME. Bohl, [tog

 

 

 

REGISTER NO, U_7/042-050
BLDG. $12
Date the incident complained of occurred: ge Co Lod

 

Complaint and relief requested: , / le hear wating for

QUEer a month to act. NY medet a /
Letords Prov, Necemba Ly, 2020 to Present

 

CORRECTIONAL COUNSELOR:

Date BP-8 returned to Correctional Counselor: Ace" Z|

Efforts made to informally resolve and staff contacted: Sout

gecevoed & Aono sholen
« soe

Date response given to imates3) 2504 Ko
Cc

 

 

 

 

ounselor (sign)

Date BP-9 Issued:

 

Unit Manager (sign)

If complaint is NOT informally resolved: forward original attached to
BP-9 form to the Legal Assistant.

6t ee sey

Se eT

ene ee ee
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 11 of 29 PagelD: 402

EXHIBIT
B
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 12 of 29 PagelD: 403

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

FROM: 71042050 WILLIAMS, SIDDEEQ Q :

TO: Warden

SUBJECT: ***Request to Staff*** WILLIAMS, SIDDEEQ, Reg# 71042050, FTD-Q-B
DATE: 03/02/2021 06:13 AM

To:
Inmate Work Assignment: PM YARD

| would like to know why most of my unit was tested yesterday for Covid-19, but | was told | wouldn't be tested with no
explanation.
 

Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 13 of 29 PagelD: 404

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

coe eet eee eee eee tee eee ee ee ee ee eee ee
SS OS ee ee eee te ees wees ee enn nene seem eeeenneceneen

FROM: AW Services

TO: 71042050 WILLIAMS, SIDDEEQ @
SUBJECT: RE:***inmate to Staff Message***
DATE: 03/03/2021 06:32 PM

Your inquiry was forwarded to health service for a response.

>>> ~Al"WILLIAMS, ~‘ISIDDEEQ Q" <71042050@inmatemessage.com> 3/2/2021 6:11 AM >>>
To: Dr. Kodger

Inmate Work Assignment: PM YARD

: 't aoi ith
| would like to know why most of my unit was tested yesterday for Covid-19 but | was told that | wasn't going to be tested wi
no explanation,
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 14 of 29 PagelD: 405

EXHIBIT

C
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 15 of 29 PagelD: 406

OPI: LEGAL DEPARTMENT
Number: FTO 1330.18
Date: November 18, 2014
Attachment: 1

FCI FORT DIX, NEW JERSEY
INFORMAL RESOLUTION FORM (BP-8)

You are advised that prior to receiving and filing a Request for
Administrative Remedy Form BP-9, you MUST ordinarily attempt to informally
resolve your complaint through your Correctional Counselor. Briefly
State ONE complaint below and list what efforts you have made to © solve
your complaint informally and state names of staff contacted. .

D> shy

 

Date form issued and initials of Correctional Counselor

INMATE NAME. SF line LI bbams

 

 

 

 

REGISTER NO. U FipYo- 080
ail 5SIL
Date the incident complained of occurred: “te /. La

—

Complaint and relief requested: J. taht f2 desaen
ish p—_£72- de al a é “ds iF 4 fu@ eng) doe) as
te why a Fitted 'f ta Le a food - {9 testy ancl

Beret elge Wwe Sue? Core,
CORRECTIONAL COUNSELOR:

7 .-7d
Date BP-8 returned to Correctional Counselor: Q ‘L Zz ZI

Efforts made to informally resolve and staff contacted: Uou

woeze Seve kuon | Uaeck 1 2824

 

 

 

 

 

_ f\
onse given to inmate: 3 los] IMO
Date resp g 2 ( a

Cotinselor

 

 

 

- sued: i
Date BP-9 Issue Unit Manager (sign)

If complaint is NOT informally resolved: forward original attached to

BP-9 form to the Legal Assistant.

25 See eee EE Cee ee

ne nn won
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 16 of 29 PagelD: 407

 

 

EXHIBIT
D
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 17 of 29 PagelD: 408

 

 

 

BP-A0148 INMATE REQUEST TO STAFF corru
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
SS TEE fr Re ES = a
TO: (Name and Title of Staff Member) DATE: © + >
Mélical Le. 2 8- of

 

— sides. LF hoes g REGISTER NO.: Qe 42-056
WORK ASSIGNMENT; Ry Vy al UNIT: SEZ

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your

request. :
i WC erud al ( portale ec ai

[220 until

 

 

 

 

 

—

iL 7 feques’ t»
cords P are?

Now

(Do not write below this line)
+

mrsvossmsom MY CESS WHIIheIcl Per BOP policy.
Records tryn '2°|-20 w present attacned-

OD pa> SBU

SENSITIVE QUT LNSLASSIFIED

acy™) F sre NES
iol heat hae

Pkt) = Jan. 28-202:

VY
Record Copy - Fileil Copy - Inmate
PDF Prescribed by P5511

 

 

This form replaces BP-148.070 dated oct 86
and BP-S148.070 APR 94

SECTTON &

POLE In SECTION & ONT.FWae avvoenverare FAD Prambhedby Rarneo eee eae ee
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 18 of 29 PagelD: 409

EXHIBIT
E
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 19 of 29 PagelD: 410
AFFIDAVIT OF TRUTH

2:5

COUNTY OF BURLINGTON)

STATE OF NEW JERSEY

Siddeeq Williams

Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

I, Siddeeq Williams, do swear and declare under the penalty of
perjury, under the laws of the United States of America, pursuant to 28 U.S.C.

§ 1746, that the following statement is true and accurate to the best of my
knowledge:

On March 16, 2021, at approximately 8:45am, I was waiting for a
medical appointment in the waiting room of the West Side medical department
(building 5806). An inmate, whom I have never seen before, called out my name
and then handed me a stack of papers wrapped in a rubber-band. ‘This inmate
informed me that he "was told to give these to you." I removed the rubber-

band and realized the documents were medical records in my name, dated January
28, 2021.

Signed and sworn,

rote: ZU 21 hhhin LM

Siddeeq Wiltiams

Reg. No. 71042-050

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

 

1 of 1
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 20 of 29 PagelD: 411

AFFIDAVIT OF TRUTH

STATE OF NEW JERSEY )

) ss: HR
COUNTY OF BURLINGTON )

Justin Hatch

Reg. No. 11910-082

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

I, Justin Hatch, do swear and declare under the penalty of perjury,
under the laws of the United States of America, pursuant to 28 U.S.C. § 1746,
that the following statement is true and accurate to the best of my knowledge:

On March 16, 2021, I witnessed an inmate working in the medical
building (5806) at FCI Fort Dix hand inmate Siddeeq Williams a folded and
rubber-banded stack of medical records. The medical inmate told inmate
Williams that the medical records were for Williams, and that he had been
instructed by staff to give them to him.

Signed and sworn,

ates s/o/Aal id USS

— Hatch

eg. No. 11910-082

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

1 of 1
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 21 of 29 PagelD: 412

AFEIDAVIT OF TRUIH

STATE OF NEW JERSEY)
* we
) ss: ¥ \
COUNTY OF BURLINGTON)

Eric Thompson

Reg. No. 62934-037

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

I, Eric Thompson, do swear and declare under the penalty of
perjury, under the laws of the United States of America, pursuant to 28 U.S.C.
§ 1746, that the following statement is true and accurate to the best of my
knowledge :

On March 16, 2021, at approximately 8:40am, I witnessed an inmate
working in the medical building (5806) at FCI Fort Dix hand another inmate,
Siddeeq Williams, a folded and rubber-banded stack of medical records. The
medical inmate told inmate Williams that the medical records were for Williams
and that a staff member had instructed him to find Williams and give him his
records.

Signed and sworn,

vaiaa OS theo Gee Mirah 260540 N7

Reg. No. 62934-037

FCI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640

1 of 1
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 22 of 29 PagelD: 413

EXHIBIT
F
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 23 of 29 PagelD: 414

b pO | aBeg

WY PELE EZOZ/EZ/E

Ayyeayy yea sayerpula Wwa}) 88/jUF YS2ig ON SAJEDIPU/E
JOIENA
s01eM, — pearg IRSA a
. JBIEM JO peaig IED
news on eee (2) e104 sno} 40 2218 led euueBieWa —=«_ wo] Burssavg jelia JOleAA
ueiowing esies pearg IESUNA BjOWA peag Ieau BO“ pees uapleda peag JESU SOU
yeo7 ota aug jea aM woD Ma esies Anesd) uMolg yseuldsSe Kaess) unoug
poe . Pea IEE a3]0Ua suesg RAs asaouD pappaiys wed wha gones Beds Kos Jog SURSg US2I548
eee Sad USBID® S014 ONUEIDa pejes one, Aos Jog Sa0)210q PayseNa sIEqIESW Sacielog Peysewa
pees eunia SOY Pe No! Jog seule, yole 104 pejes coe, jooga sueeg Pega gones BIEUUEW Mae S€aq pedg seida Joe
dnos aceis6one Sony Pau4 UaOUOS seples vamiuoe dnog ueag Riga —_pinbiym yeaig Lungsiiesa eiseg mou6edsa j009 IseOue
YaNNIG YBNNIO YaNNIG waNNiG MGNNIG YaNNIG YSNNIO
S3y0Da&
JOIEM, SEEN JOIEAA
sey0 De JSIEAA aonesajddy JBIBAA sonesaddy yng ysduy sjOUAAa
JBIEM. aonesaddy JOIENA ung ;eGnquey Wa unsy Ysa SjOUMa SsaayD JeppayD leg suuebewes
Wy YSay sua aones Jepey seysoy rug ysel4 spouse PeISNWa ung seGunqwey Wa esjes (Z) Alera@ pue
83395 JEppays ung Jefunqwey Wie led suuebene dnsieda Guissaig pales Sanya" pappaysa Peolg IEaUY SjOU\a
ees SIDA Peag eu s0uU\a SUIUQD PSaiSa OVEWO Leone Ta (Z) siaug 002 1La 40 (Z) uNosig
(1) envoy undiza PRES MOREE sueog vesIDa O12100 payega SUB@g OWida WOD WMa AABIS) Wea)
$10) 15181 powega SUES WEDa lOF OlE10d ISeMS Payega sauy Youal4 OS @ Soy Pswesisa sueag Ege SSO]E1Od UMOUG LGAD®
Pealg MAM Oo Jor ySiy PoYega SUedg OjUlda JOF sabing Kos 10g Ane uayaiys AoSe 10% sooey Aog s0% J9nNg Nues, Jog
$663 paiquensa yompues ysiy OXg UaxIUD Paxega JeBINQUEHa Aled vapid ONG soe) jorge 3663 pajquensa
HONNT HONM HON HON HONN1 HONNT HONM
HW WhiSa MW WHSe
4A WSa aonesajddy x WHS aonesaddy WIW WHSa
WA WHSe BUueUeg YSelja 12g suueBeWa eueueg Yusalsa ed auuehenwa euBUEg YSa4@ UN WKS &
woneseiddy 1ed auueEWe S¥d ainnsqns sebnse 1eg ouvebiewa S%d eInSsqns JeBnSe 1€q ouuebeye sonesaddy
ley suuefiewa S4g sinsqns sebnSa (z) Avera pue S¥d ainsqns JeGnse (z) Avera pue S¥d synusqns sebnsae leg ouuetueye
S¥g ainwsqns sebnsae (2) Alara pue peaig IEaU SIOUNa (Z) Als pue peaig Jesu JIOUMA (Z) Alera pue Sd ainsqng sebnsa
(Z) Alara pue peelg IEeUAA SIOUMa JO BYBD SayoD Peag JEau\ aCu\\a Jo jsbeg Peleg ESU BOUMa (2) Alera pue
Peag lousy a0U\a 10 jabeg saye|4j uzida JO SHED ISB) YESIg Sayei4 ueiga JO BYBD BayoD Peag Rou FI0U\aA
feawieg He jeESUIeO Hs 4o seBng je913a9 SUD 10He Jo Jeng jBo1a9 Eawieo teHa SW Ha
isvinvsua isvsiyvaua isvsNva4a isvianvauag isvsnvaue LSvsnVvsaUe iSv4ynvaus
Tizreorr) Aepanies Tezrzore) Aepod Tezorey) Aepsingy zi iA TZi0ee) Kepsen| (Z6Z/e) AepuS Tezaz7e) Aspungs
L = 4BOAA
nus AlO0MK\ L202 Ad auyjweyy «= :ed Ay, nue

Lzower O 4zozeze :eBuey eed

dWVS XId LYOg suosud jO neeung jeuepay
 

Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 24 of 29 PagelD: 415

EXHIBIT
H
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 25 of 29 PagelD: 416

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

FROM.

TO: 71042050 WILLIAMS, SIDDEEQ Q
SUBJECT: Article

DATE: 03/26/2021 01:06 PM

The tragedy of long COVID

POSTED OCTOBER 15, 2020, 2:30 PM , UPDATED MARCH 01, 2021, 1:02 PM
Anthony Komaroff, MDAnthony Komaroff, MD

Editor in Chief, Harvard Health Letter

Suppose you are suddenly are stricken with COVID-19. You become very ill for several weeks. On awakening every morning,
you wonder if this day might be your last.

And then you begin to turn the corner, Every day your worst symptoms the fever, the terrible cough, the breathlessness get a
little better. You are winning, beating a

life-threatening disease, and you no longer wonder if each day might be your last. In
another week or two, you'll be your old self,

But weeks pass, and while the worst symptoms are gone, you're not your old self not even close. You can't meet your
responsibilities at home or at work: no

energy. Even routine physical exertion, like vacuuming, leaves you feeling exhausted.
You ache all over. You're havin

g trouble concentrating on anything, even watching TV; you're unusually forgetful; you stumble
Over simple calculations. Your brain feels like it's in a fog.

Your doctor congratulates you: the virus can no longer be detected in your body. That means you should be feeling fine. But
you're not feeling fine.

The doctor suggests that maybe the terrible experience of being ill with COVID-19 has left you a little depressed, or
experiencing a little PTSD. Maybe some psychiatric treatment

would help, since there's nothing wrong with you physically. You
try the treatment, and it doesn't help.

How common are lingering COVID symptoms?

Tens of thousands of people in the United States have
COVID “long haulers." Currently,
being proposed.

lingering illness following COVID-19. In the US, we call

them post-
the condition they are suffering from is known as “long COVID,"

although other names are

Published studies (see here and here) and surveys conducted by

patient groups indicate that 50% to 80% of patients continue
to have bothersome symptoms three months after the onset of C

OVID-19 even after tests no longer detect virus in their body.
Which lingering symptoms are common?

The most common symptoms are fatigue, body aches, shortness of breath, difficulty concentrating, inability to exercise,
headache, and difficulty sleeping. Since COVID-19 is a new disease that first appeared in December 2019, we have no
information on long-term recovery rates.

Moving toward a better definition of long haulers and anewname

Very different chronic illnesses may develop in some people who have had COVID-19. So, the National Institutes of Health
(NIH) has proposed a unifying name: post-acute sequelae of SARS-CoV-2 infection, or PASC. (SARS-CoV-2 is the virus that
causes COVID-19.)

Most people who get COVID-19 recover within weeks or a few months. However, s

ame will likel
lungs, heart, kidneys or brain that the virus inflicted. Others will develop long COV!

D.

We do not yet have a formal definition of long COVID. In my opinion, such a definition should include these three points:

y suffer chronic damage to their

A medical diagnosis of COVID-19, based on both symptoms and/or diagnostic testing for the SARS-CoV-2 coronavirus.
Not having returned to pre-COVID-19 level of health and function after six months
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 26 of 29 PagelD: 417

TRULINCS 71042050 - WILLIAMS, SIDDEEQ Q - Unit: FTD-Q-B

See ee eR RR RR RR RR Ee ee eee ee ee eee ee ee ee ee ee eee eee ee ee ee ee ee eee ee ee eee ee ee

Having symptoms that suggest long COVID, but no evidence of permanent damage to the lungs, heart, and kidneys that could
cause those symptoms.

Is long COVID the same as chronic fatigue syndrome (ME/CFS)?

Dr. Anthony Fauci, director of the National Institute of Allergy and Infectious Diseases, has speculated that long COVID likely is
the same as or very similar to myalgic encephalomyelitis/chronic fatigue syndrome (ME/CFS).

ME/CFS can be triggered by other infectious illnesses such as mononucleosis, Lyme disease, or severe acute respiratory
syndrome (SARS), another coronavirus disease. Before the pandemic, the National Academy of Medicine estimated that as
many as 2.5 million people in the US are living with ME/CFS. | recently published an article in the journal Frontiers in Medicine
indicating that the pandemic could well double that number in the next year.

Who is more likely to become a long hauler?

Currently, we can't accurately predict who will become a long hauler. As an article in Science notes, people only mildly affected
by COVID-19 still can have lingering symptoms, and people who were severely ill can be back to normal two months later.

However, continued symptoms are more likely to occur in people over age 50, people with two or three chronic illnesses, and,
possibly, people who became very ill with COVID-19.

What might cause the symptoms that plague long haulers?

Research is underway to test several theories. People who have ME/CFS, and possibly people with long COVID, may have one
or more of these abnormalities:

an ongoing low level of inflammation in the brain

an autoimmune condition in which the body makes antibodies that attack the brain
decreased blood flow to the brain, due to abnormalities of the autonomic nervous system
difficulty making enough energy molecules to satisfy the needs of the brain and body.

The bottom line

How many people may develop long COVID? We can only guess. By late February, 2021, almost 30 million Americans were
confirmed to have been infected by the virus. Probably many more were never diagnosed. Early studies indicate that one in ten
people with COVID-19 may develop long COVID that lasts at least a year. Ultimately, how long these illnesses last remains to

be determined.

For this and many other reasons, the strain on the American health care system and economy from the pandemic will not end
soon. Fortunately, the NIH and CDC have committed major support for research on long COVID.. In the US and around the
world, planning is underway to develop centers dedicated to research into long COVID and caring for those who have it.

Virtually every health professional | know believes that the pandemic in the US could and should have been better controlled
than it has been. Bad mistakes rarely lead to only temporary damage.
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 27 of 29 PagelD: 418

EXHIBIT
G
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 28 of 29 PagelD: 419

=o ——=<— - ——oe= == ——- ——= -
- - rrr Sess e828 ess eee es eee eee Sess =eseee eee ee ee ees =
oo. See eee ee eee eee ee eee eee ee eee eee ee

SUBJECT: Article
DATE: 03/19/2021 01:36 AM

State suing feds over contamination on Joint Base, other federal facilities

TRENTON New Jersey is suing the federal government over its use of toxic chemicals that contaminated the groundwater and
drinking water on and around Joint Base McGuire-Dix-Lakehurst.

Attorney General Gurbir S. Grewal and Department of Environmental Protection (DEP) Commissioner Catherine R. McCabe
announced the lawsuit Thursday.

The suit focuses on the federal government's long-term use of aqueous film-forming foam (AFFF) at military bases and other
federal facilities across the state.

AFFF, often used to extinguish fuel-based fires, contains toxic per- and polyfluoroalky!l substances (PFAS), including
perfluorooctane sulfonic acid (PFOS) and perfluorooctanoic acid (PFOA).

The toxic chemicals have been used in non-stick pans, stain-resistant clothing, food packaging, and firefighting foams, but have

recently been linked to toxic effects such as immunodeficiencies, reproductive issues, and some cancers, as well as decreased
vaccine response.

Earlier this year, the state adopted more stringent drinking water limits for PFOA and PFOS 14 parts per trillion (ppt) for PFOA
and 13 ppt for PFOS. The federal limit for the toxic chemicals is 70 ppt.

“During Commissioner McCabe's tenure, New Jersey has become a national leader in responding to the scientific evidence of
PFAS chemicals’ impacts on human health," Attorney General Grewal said. "With today's lawsuit, we are inviting the federal
government to finally take the risks posed by PFAS chemicals as seriously as New Jersey does, and to take appropriate steps
to protect the health of military and civilian families who live near our military bases,"

The state wants the federal government to be found liable for all costs to investigate, clean up and remove, treat, monitor, and
respond to PFOS and PFOA contamination

It also wants the federal government to remediate the contaminated areas and conduct medical monitoring and provide
alternative water supplies for residents whose drinking water has been contaminated.

According to the complaint, the U.S. has found three private drinking water wells near the military base with combined levels of
PFOS and PFOA ranging from 152 ppt to 1,688 ppt, far exceeding the state's limits.

On the base, testing by the state in 2016 of 21 suspected release areas found groundwater monitoring wells with combined
levels of PFOS and PFOA as high as 264,300 ppt.

More than 45,000 active duty, guard, reserve, family members and civilians live and work on and around the joint base, and
approximately 600,000 people live in the towns surrounding it.

Other military installations where the use of AFFF has contaminated water supplies are Naval Weapons Station Earle, in
Monmouth County, and the former Naval Air Warfare Center in Trenton, Mercer County.

“Federally owned facilities in New Jersey that polluted the environment through the use of aqueous film-forming foams must do
the right thing by properly investigating and remediating PFAS-contaminated water supplies," said Commissioner McCabe.
"Governor Murphy and | are proud of New Jersey's accomplishments in leading the nation by taking strong health- and science-
based actions to protect the health of our residents from PFAS chemicals. Through this legal action, we are demanding that the
federal government follow New Jersey's lead.”

The complaint was filed in the U.S. District Court for the District of South Carolina, which is handling litigation from around the
country relating to AFFF.
Case 3:17-cr-00484-BRM Document 43 Filed 04/07/21 Page 29 of 29 PagelD: 420

DECLARATION

I, Siddeeq Williams, declare under the penalty of perjury
that the aforementioned statement by me was true and correct to
the best of my knowledge, pursuant to 28 U.S.C. § 1746.

sate: Awil 5, 202/ beddag | pb

Siddeeq( Williams

Reg. No 71042-050

FOI Fort Dix

P.O. Box 2000

Joint Base MDL, NJ 08640
